Name: Commission Regulation (EEC) No 1817/82 of 7 July 1982 amending Regulation (EEC) No 604/71 fixing the list of representative producer markets for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7 . 82 Official Journal of the European Communities No L 201 /35 COMMISSION REGULATION (EEC) No 1817/82 of 7 July 1982 amending Regulation (EEC) No 604/71 fixing the list of representative producer markets for fruits and vegetables the list of representative markets of that Member State ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 203/82 (2), and in particular Article 17 (2) thereof, Whereas Commission Regulation (EEC) No 604/71 (3), as last amended by Regulation (EEC) No 1341 /82 (4), fixed the list of representative producer markets for the products listed in Annex II to Regulation (EEC) No 1035/72 ; Whereas there have been changes in the Federal Republic of Germany in the way certain fruit and vegetables are marketed ; whereas, in order to take account of this new situation, it is necessary to amend Regulation (EEC) No 604/71 is amended as follows : 1 . In Annex II, representative producers markets for tomatoes, 'Weisenheim' is replaced by 'Maxdorf'. 2. In Annex V, representative producer markets for pears, 'Hamburg, Weisenheim' are replaced by 'Stade'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5 . 1972, p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 36. (3) OJ No L 70, 24 . 3 . 1971 , p . 9 . (4) OJ No L 150 , 29 . 5 . 1982, p . 94 .